Citation Nr: 0100067	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  98-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
gastritis, an upper respiratory infection, residuals of a 
left leg injury with bone cyst, and a low back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
February 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which found that the veteran had 
not submitted new and material evidence to reopen previously 
denied claims of entitlement to service connection for 
gastritis, an upper respiratory infection, a left leg injury 
residual with bone cyst, and a low back disorder.  


FINDINGS OF FACT

1.  Service connection for gastritis was denied by an 
unappealed rating action in September 1975; service 
connection for an upper respiratory infection and a left leg 
injury with bone cyst was denied by an unappealed rating 
action in June 1994; an unappealed rating action in June 1997 
denied service connection for a back condition and found that 
the veteran had not submitted new and material evidence to 
reopen the previously denied claims of entitlement to service 
connection for gastritis, upper respiratory infection, and a 
left leg injury with cyst.  

2.  Evidence added to the record since the June 1997 rating 
action is cumulative of evidence already of record or is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  


CONCLUSIONS OF LAW

1.  The June 1997 rating decision that denied an application 
to reopen claims of entitlement to service connection for 
gastritis, an upper respiratory infection, and a left leg 
disorder, and denied service connection for a back condition, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.160, 
20.302, 20.1103 (2000).  

2.  Evidence received since the June 1997 rating action 
denying service connection for a back condition and declining 
to reopen previously and finally denied claims for service 
connection for gastritis, an upper respiratory infection, and 
a left leg injury with cyst, is not new and material, and 
these claims are not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 1975 rating decision denied the veteran's claim 
for service connection for gastritis.  A June 1994 rating 
decision denied the veteran's claims for service connection 
for an upper respiratory infection and a left leg injury with 
bone cyst.  A June 1997 rating decision denied the veteran's 
claim for service connection for a back condition and his 
application to reopen the previously and finally denied 
claims for service connection for gastritis, an upper 
respiratory infection, and a left leg disorder.  The veteran 
did not appeal the June 1997 determination.  

Thus, the veteran's claims as to service connection for 
gastritis, an upper respiratory infection, residuals of a 
left leg injury with bone cyst, and a back disorder may not 
be reopened absent the submission of new and material 
evidence.  38 U.S.C.A. § 5108.  In considering whether a 
claim may be reopened, the Board must first determine whether 
the newly received evidence is both new and material.  If the 
Board determines that the claimant has produced new and 
material evidence, a claim deemed to have been reopened and 
the case must then be evaluated on the basis of all the 
evidence of record both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and, (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the last time the claim 
was finally disallowed on any basis.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).  

Here, the RO denied the veteran's original claims for service 
connection for gastritis, an upper respiratory infection and 
a left leg disorder, and a back disorder in September 1975, 
June 1994, and June 1997, respectively.  In September 1975, 
the RO found that there was no causal relationship between 
the veteran's gastritis, first manifested three years after 
service, and an episode of upset stomach that was treated in 
service.  In June 1994, the RO determined that the veteran's 
service medical records were negative for any complaints or 
treatment referable to an upper respiratory infection and a 
left leg injury with bone graft.  In September 1997, the RO 
found that there was no evidence of a link between the 
veteran's complaints of back pain in service and his current 
back disorder.  In September 1997, the RO also reconsidered 
the issue of entitlement to service connection for gastritis, 
an upper respiratory infection, and a left leg injury with 
bone cyst on a new and material evidence basis but denied the 
application to reopen.  

Applying the Court's holding to the instant case, the Board's 
analysis of the evidence submitted for the purposes of 
reopening the veteran's current claims must include a review 
of all the evidence submitted since the June 1997 rating 
action.  The Board will, however, first review the evidence 
that was before the RO in June 1997, as well as the evidence 
that was before the RO when it initially considered the 
veteran's claims for gastritis, an upper respiratory and left 
leg condition on the merits in September 1975 and June 1994, 
respectively.  This evidence included the veteran's service 
medical records; VA and private clinical data, to include 
reports of comprehensive VA examinations provided to the 
veteran in November 1975 and February 1993; as well as 
clinical records relied upon by the Social Security 
Administration in awarding the veteran Supplemental Security 
Income benefits in October 1993.  

The veteran's service medical records disclosed that the 
veteran presented to a service department treatment facility 
in mid-March 1971 with complaints of pain in the lower region 
of his back.  No clinical findings were noted, and the 
veteran was prescribed Parafon forte.  When seen 
approximately a week later, the veteran had complaints 
referable to his back and stomach.  He was prescribed 
medication, including Maalox and Wintergreen.  In late March 
1971 he was again evaluated for an upset stomach.  A physical 
examination was reported to be negative, and the veteran was 
prescribed further medications.  On the veteran's January 
1972 medical examination for service separation, a clinical 
evaluation of the veteran was negative for any abnormalities, 
exclusive of a scar in the area of the right eye.  On a 
contemporaneous report of medical history, the veteran denied 
a history of any significance and stated he was not taking 
any medications.  A reviewing service department physician 
recorded that the veteran had "no significant medical 
problems while on active duty."  

The post service medical evidence includes a VA medical 
certificate dated in June 1975 that records the veteran's 
complaints of pain in the epigastric region for approximately 
four months.  The diagnoses following physical examination 
were abdominal pain and gastritis; peptic ulcer was to be 
ruled out.  

On the basis of the evidence described above the RO in 
September 1975 concluded that the veteran's gastritis was not 
incurred in or aggravated by his service.  

On a VA examination in November 1975, the veteran reported a 
history of gastritis since just after his discharge from 
service and indicated that for the past two years he had been 
having difficulty with his stomach.  He reported sharp pain 
down the middle of the abdomen, which was sometimes worse in 
the epigastric region.  On examination, the abdomen was soft.  
The liver, spleen and kidneys were not palpable.  There was 
no tenderness or rigidity.  Peristalsis was described as 
good.  An upper gastrointestinal series was negative.  
History of gastritis was the diagnosis.  There were no 
complaints or abnormal findings on this examination referable 
to the veteran's respiratory or musculoskeletal system.

Clinical records received from the Social Security 
Administration in September 1992 include a September 1992 
report from a private physician that notes as a diagnostic 
impression that the veteran has low back pain.  

On a VA examination for aid and attendance or housebound 
status, received in January 1993, the veteran complained of 
pervasive musculoskeletal pain to include lower back and leg 
pain as well as vague complaints of lower extremity weakness.  
Similar complaints were made on a comprehensive VA 
examination afforded the veteran in February 1993.  On the 
latter examination, the veteran's lungs were found to be 
clear, anterior to posterior, by auscultation and percussion.  
Examination of the veteran's abdomen disclosed a large well-
healed scar over the left iliac crest.  The liver, kidneys 
and spleen were not felt, and no masses were palpable.  
Examination of the extremities found marked limitation of 
grip strength and limited movement of the hand secondary to 
pain.  No clinical findings were noted relative to the 
veteran's back or legs.  

A VA outpatient treatment record dated in March 1993 notes 
that the veteran presented with a report of cold and flu-like 
symptoms of three weeks' duration.  Upper respiratory 
infection was the pertinent diagnostic assessment.  An April 
1993 VA outpatient treatment record records that the veteran 
fell and hurt his left shin on the previous Saturday.  

Private clinical records received in May 1993 include a 
report of a May 1992 lumbar myelogram that was interpreted as 
unremarkable.  A CT scan of the lumbar spine in May 1992 was 
also found to be unremarkable with no evidence of focal disc 
bulging or herniation.  

In a letter dated in July 1993, the veteran's private 
physician, A. G. H-F., M.D., noted that the veteran had 
continuing complaints of neck pain since his surgery the 
previous year (an anterior cervical diskectomy and fusion, 
C3-4, C5-6).  He further noted that a lot of the veteran's 
complaints had now shifted to his lower back and legs but 
that he had multiple complaints and basically complained that 
all of his joints were getting stiffer and stiffer.  He 
reported that the veteran's current diagnoses included 
chronic lumbar back pain of uncertain etiology.  

The RO considered the evidence summarized above in June 1994 
and essentially concluded that a basis for service connection 
for an upper respiratory infection and residuals of a left 
leg injury with bone cyst was not established.  

Private clinical reports received in July 1994 include an 
August 1990 hospital discharge summary that shows that the 
veteran was cutting his yard with a push mower that month 
when he had a foreign body thrown out of the back of the 
mower into the anterior aspect of his right leg.  After 
several days, he developed some drainage and increased pain 
in his leg and underwent, in late August 1990, exploration 
and debridement and removal of a right leg foreign body.  
Several other clinical records related to this injury reflect 
that the injury involved the veteran's left leg rather than 
his right leg.  The pertinent operative report, however 
identifies the right leg as the injured limb, as do most of 
the pertinent clinical records.  An October 1993 examination 
of the veteran noted that he had chronic sinus problems, a 
history of hay fever, and known exertional shortness of 
breath as well as intermittent wheezing.  Pertinent diagnoses 
included peptic ulcer disease and bronchial asthma.  

On a VA examination for aid and attendance and housebound 
status in June 1995, the veteran complained of low back pain.  
He was noted on examination to move with pain and to have 
difficulty standing erect.  He was also noted to have 
generalized weakness in both legs and decreased sensation in 
the entire left leg.  Peptic ulcer disease and asthma were 
noted as other pathologies from which the veteran suffered.  

In its rating decision dated in June 1997, the RO reviewed 
the evidence that had been received and found that new and 
material evidence sufficient to reopen claims of entitlement 
to service connection for gastritis, an upper respiratory 
infection, and a left leg injury with cyst had not been 
submitted by the veteran.  The RO also determined, after 
considering the evidence received and described above, that 
service connection for a back disorder was unwarranted, as 
clinical evidence of a back disorder had not been shown.  

The evidence added to the record since the June 1997 rating 
decision and received in connection with the veteran's 
current attempt to reopen his claims for service connection 
for gastritis, an upper respiratory infection, a left leg 
disorder, and a back disorder consists of VA and private 
clinical records, as well as the veteran's testimony at a 
personal hearing before a hearing officer at the RO in 
February 1999.  

The VA clinical records include a March 1996 medical 
certificate that shows that the veteran has a history of hay 
fever and current diagnoses of postnasal drip and gout.  A 
report of a September 1997 X-ray of the veteran's lumbosacral 
spine was interpreted as revealing minimal degenerative 
changes.  A chest X-ray in May 1998 to rule out active 
disease revealed no pulmonary vascular congestion, lesions or 
acute cardiopulmonary pathology exclusive of a fibrocalcific 
residual from an old granulomatous process.  

A VA progress note dated in September 1998 relates that the 
veteran has eligibility concerns referable to gastritis, 
peptic ulcer disease, questionable asthma with recurrent 
upper respiratory infections, and left leg and lower spine 
problems.  This record notes that the veteran was treated for 
gastritis in May 1997 and remains on medication, identified 
as "famotidine," for continuous problems; was last treated 
for an upper respiratory infection in May 1998; has 
experienced knee trauma secondary to increased instability; 
and was found to have disc space narrowing and spurs at L5-S1 
on a 1992 X-ray.  

At his hearing in February 1999, the veteran testified that 
he was treated in service for complaints of stomach pain and 
was provided medication to include Maalox.  He said that he 
was diagnosed as suffering from gastritis in 1973 or 1974 and 
had been treated by VA for gastritis since that time.  He 
further said he currently had problems with peptic ulcer 
disease.  He testified that he was treated in service for an 
upper respiratory infection and subsequent to service had 
been treated for asthma and bronchitis beginning in 1973 or 
1974.  The veteran also described an injury to his back and 
left leg in service.  

On a VA examination in July 1999, the veteran was noted to 
have paraspinal muscle spasm and decreased range of motion of 
his lumbar spine.  An X-ray of the lumbar spine was 
interpreted to reveal slight degenerative changes with slight 
spurring and minimal disc disease.  

On a VA examination in October 1999, it was noted that the 
veteran was treated for a Helicobacter pylori infection 
(gastritis) in May 1997 and again in July 1999, according to 
clinical records reviewed by the examiner.  It was added that 
the veteran's Helicobacter pylori diagnoses were apparently 
based on positive blood tests.  The veteran related that he 
had an upper gastrointestinal series in about 1975 and was 
told that he had recurring gastric ulcers.  The veteran 
complained of frequent constant abdominal bloating and 
distention and daily nausea.  On physical examination, the 
veteran was noted to have no pallor or other signs of anemia.  
The abdomen was full, protuberant and soft.  Mild tenderness 
was noted in the epigastrium.  There was no rebound 
tenderness.  The examiner concluded that the veteran had no 
definite history of documented ulcer disease or upper 
gastrointestinal malignancy.  He stated that the veteran had 
a history of Helicobacter pylori exposure based on the 
serologies but had had eradication therapy.  Lastly, he 
stated that the veteran's symptoms and clinical scenario were 
most consistent with a motility disorder or functional upper 
gastrointestinal disorder such as diabetic gastroparesis or 
autonomic neuropathy, although it was felt to be prudent to 
exclude the concurrent presence of such co-morbidities as 
peptic ulcer disease.  

A VA respiratory examination in October 1999 culminated in 
pertinent impressions of asthma, chronic bronchitis, 
allergies, and a history of positive PPD (purified protein 
derivative (of tuberculin)), for which, it was reported, the 
veteran was treated in 1975.  

A VA examination in February 2000 reflected a diagnostic 
impression of history of asthma, a questionable history of 
peptic ulcer disease, and a history of low back injury.  It 
was reported that the veteran had documentation reflecting 
gastrointestinal symptoms that could be related to a bout of 
gastritis, reflux or peptic ulcer disease dated in 1971.  

In a statement dated in July 2000, a VA physician noted that 
the veteran's medical history was replete with treatment and 
follow up for diabetes as well as polyneuropathy.  He further 
observed that the veteran demonstrated decreased sensation in 
his extremities in a stocking-glove pattern, as well as pain 
in his legs, characteristic of diabetes.  

A VA examiner in August 2000 reviewed the veteran's claims 
file and his medical history.  On examination of the low 
back, some left calf atrophy was noted.  Low back pain with 
left calf atrophy was the relevant diagnosis.  

A VA diabetes examination in September 2000 found the 
veteran's lungs to be clear in the thoracic area, 
bilaterally.  He was also found to have healed ulcers on both 
lower extremities.  

The Board has reviewed the evidence submitted since the 
rating decision in June 1997 and finds that this evidence is 
new, as it provides more specific detail as to the veteran's 
current medical problems and discloses that he has back and 
leg conditions involving degenerative changes at L5-S1, 
atrophy of the left calf muscle, as well as a history of 
Helicobacter pylori exposure in May 1992.  He also has 
symptoms consistent with a motility disorder or functional 
upper gastrointestinal disorder, as well as questionable 
asthma.  

The additional evidence, however, is not material.  The 
evidence submitted fails to show that the veteran's current 
complaints or diagnosed disorders involving his stomach, 
respiratory system, left leg and low back had their onset in 
service or are otherwise attributable to service.  
Specifically, the clinical evidence received with respect to 
the veteran's stomach, respiratory system, left leg and back 
addresses the veteran's condition only in the context of 
current evaluation and treatment and does not contain any 
showing or opinion that any pertinent complaints or findings 
with respect to the veteran's stomach, respiratory system, 
left leg or back are related to service or to any incident of 
service origin.  

In addition, while the veteran's testimony and statements are 
probative of his clinical history and symptomatology, they 
are not competent or credible evidence of medical causation 
or the etiology of a current disability.  Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  To the extent, 
moreover, that hearing testimony restates contentions already 
on file, it is cumulative and does not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  

The Board therefore finds that the evidence submitted since 
the June 1997 rating action is either cumulative of evidence 
already on file or is not of such significance that, by 
itself, or in connection with the evidence previously 
assembled, it must be considered in order to fairly decide 
the merits of the veteran's claims.  Thus, there is no 
additional evidence that is both new and material, and the 
claims of entitlement to service connection for gastritis, an 
upper respiratory infection, residuals of a left leg injury 
with bone cyst, and a low back disorder are not reopened.  


ORDER

New and material evidence not having been submitted, the 
application to reopen claims of entitlement to service 
connection for gastritis, an upper respiratory infection, 
residuals of a left leg injury with bone cyst, and a low back 
disorder is denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals







